299 F.2d 136
112 U.S.App.D.C. 52
Morrell J. RODDY, Petitioner,v.CIVIL AERONAUTICS BOARD and the Administrator of the FederalAviation Agency, Respondents.
No. 16515.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 24, 1962.Decided Feb. 1, 1962, Petition for Rehearing Before theDivision Denied Feb. 23, 1962, Petition forRehearing En Banc Denied En Banc Feb.23, 1962, Certiorari DeniedMay 14, 1962, See 82S.Ct. 1140.

Mr. Charles E. Robbins, Washington, D.C., with whom Mr. Benedict F. Fitz-Gerald, Jr., Washington, D.C., was on the brief for petitioner.
Mr. William F. Becker, Atty., Civil Aeronautics Bd., with whom Messrs. John H. Wanner, Gen. Counsel, Civil Aeronautics Bd., Joseph B. Goldman, Deputy Gen. Counsel, Civil Aeronautics Bd., and O. D. Ozment, Associate Gen. Counsel, Litigation and Research, Civil Aeronautics Bd., were on the brief, for respondent Civil Aeronautics Bd.
Mr. James D. Hill, Associate Gen. Counsel, Enforcement, Litigation and Claims, Federal Aviation Agency, for respondent Federal Aviation Agency.
Before WILBUR K. MILLER, Chief Judge, and EDGERTON and FAHY, Circuit judges.
PER CURIAM.


1
Petitioner asks review of the revocation of his airman pilot certificates, ratings and privileges.  72 Stat. 795, 49 U.S.C.A. 1486.  We find no error affecting substantial rights.


2
Affirmed.